Title: From Benjamin Franklin to Madame Brillon, 10 March 1778
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


Passy, March 10. 1778
I am charm’d with the Goodness of my Spiritual Guide, and resign myself implicitly to her Conduct, as she promises to lead me to Heaven in a Road so delicious, when I could be content to travel thither even in the roughest of all the Ways with the Pleasure of her Company.
How kindly partial to her Penitent, in finding him, on examining his Conscience, guilty of only one capital Sin, and to call that by the gentle Name of a Foible!
I lay fast hold of your Promise to absolve me of all Sins past, present, and future, on the easy and pleasing Condition of loving God, America, and my Guide above all things. I am in Raptures when I think of being absolv’d of the FUTURE.
People commonly speak of Ten Commandments. I have been taught that there are twelve. The first was, Increase and multiply and replenish the Earth. The twelfth is, A new Commandment I give unto you, that ye love one another It seems to me that they are a little misplac’d, and that the last should have been the first. However, I never made any Difficulty about that, but was always willing to obey them both whenever I had an Opportunity. Pray tell me, my dear Casuist, whether my keeping religiously these two Commandments, tho’ not in the Decalogue, may not be accepted in Compensation for my breaking so often one of the Ten, I mean that which forbids Coveting my Neighbour’s Wife, and which I confess I break constantly, God forgive me, as often as I see or think of my lovely Confessor: And I am afraid I should never be able to repent of the Sin, even if I had the full Possession of her.
And now I am consulting you upon a Case of Conscience, I will mention the Opinion of a certain Father of the Church, which I find myself willing to adopt, tho’ I am not sure it is orthodox. It is this, That the most effectual Way to get rid of a certain Temptation, is, as often as it returns, to comply with and Satisfy it. Pray instruct me how far, I may venture to practice upon this Principle?
But why should I be so scrupulous, when you have promised to absolve me of the future! Adieu, my charming Conductress, and believe me ever, with the sincerest Esteem and Affection, Your most obedient humble Servant.
